 



Exhibit 10.2
PROMISSORY NOTE
August 3, 2005 $1,000,000
     FOR VALUE RECEIVED, the undersigned, VOIP, INC., a Texas corporation (the
“Company”), promises to pay WQN, INC. (the “Lender”) at 14911 Quorum Drive,
Suite 140, Dallas, Texas 75254 or such other address as the Lender shall specify
in writing, the principal sum of ONE MILLION DOLLARS ($1,000,000) and interest
at the annual rate of six percent (6%) on the unpaid balance pursuant to the
following terms of this Promissory Note (the “Note”):
     1. Principal and Interest.
          (a) Subject to Section 1(b), for value received, the Company hereby
promises to pay to the order of the Lender, on the twelve-month anniversary of
the date hereof (the “Maturity Date”), in lawful money of the United States of
America and in immediately available funds, the principal sum of One Million
Dollars ($1,000,000), together with interest on the unpaid principal of this
Note at the rate of six percent (6%) per year (computed on the basis of a
365-day year and the actual days elapsed) from the date of this Note until paid.
Notwithstanding anything herein to the contrary, upon consummation of the
transaction contemplated by that certain Asset Purchase Agreement, of even date
herewith (the “Asset Purchase Agreement”), between the Company and Lender, this
Note shall automatically be terminated and cancelled and the Company shall have
no further obligation hereunder.
          (b) Notwithstanding the foregoing, the amounts due hereunder shall
only be payable by the Company in the event the transactions (the
“Transactions”) contemplated by the Asset Purchase Agreement and the other
documents contemplated thereby (the “Transaction Documents”) are not consummated
as a result of Lender’s failure to close the Transactions, and the amounts due
and payable hereunder shall be deemed to have been paid out of the cash assets
constituting part of the “Assets” (as defined in the Asset Purchase Agreement”)
transferred to Lender at the closing of the Transactions.
     2. Monthly Principal and Interest Payments. Until the Maturity Date, the
Company shall make twelve (12) monthly payments of interest in the amount of
$5,000 per month on the first day of each month (each, a “Payment Due Date”),
commencing on September 1, 2005. The full principal amount of this Note and any
accrued but unpaid interest thereon shall be due and payable in full on the
Maturity Date. In the event that Lender terminates the Asset Purchase Agreement
pursuant to Sections 9.1(b),(c), (d) or (e) thereof or Parent or the Company
terminates the Asset Purchase Agreement pursuant to Sections 9.1(f),(g) or
(h) thereof, this Note shall be repayable, at the option of the Company, in cash
or by delivering shares of the Company’s restricted common stock, par value
$0.001 per share (the “Common Stock”). The number of shares of Common Stock for
such payment shall be determined by dividing the aggregate principal and
interest amounts due on the Maturity Date by $0.80.

 



--------------------------------------------------------------------------------



 



     3. Right of Prepayment. Notwithstanding the payments pursuant to Section 2,
the Company at its option shall have the right to prepay, with three
(3) business days’ advance written notice, any additional amounts of outstanding
principal of this Note. .
     4. Waiver and Consent. To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.
     5. Costs, Indemnities and Expenses. Upon an Event of Default (as defined
herein), the Company agrees to pay all reasonable fees and costs incurred by the
Lender in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings. The Company agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Company agrees to indemnify and
hold the Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.
     6. Event of Default. An “Event of Default” shall be deemed to have occurred
upon the occurrence of any of the following:
          (a) The Company should fail for any reason or for no reason to make
any payment of the principal of, interest on or other charges in respect of this
Note, within three (3) days of the date the same shall become due and payable
(whether on an installment, a Payment Due Date, or the Maturity Date or by
acceleration or otherwise);
          (b) The Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Note, the other Transaction Documents, or any other note
issued, or shall hereinafter be issued to the Lender or its affiliates, which is
not cured within the time prescribed or if no time is prescribed, within ten
(10) days after written notice to the Company; or
          (c) The Company or any subsidiary of the Company shall commence, or
there shall be commenced against the Company or any subsidiary of the Company
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or the Company or any subsidiary of the Company
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any subsidiary of the Company or there is commenced against the
Company or any subsidiary of the Company any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of sixty-one (61) days;
or the Company or any subsidiary of the Company is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any subsidiary of the Company suffers
any appointment of any custodian, private or court appointed receiver or the
like for it or any substantial part of its property which continues undischarged
or unstayed for a period of sixty one (61) days; or the Company or any
subsidiary of the Company makes a general

2



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors; or the Company or any subsidiary of the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company or any
subsidiary of the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary of the
Company for the purpose of effecting any of the foregoing.
     7. Remedies. Upon an Event of Default (as defined above), the entire
principal balance and accrued interest outstanding under this Note, and all
other obligations of the Company under this Note, shall be immediately due and
payable without any action on the part of the Lender, interest shall accrue on
the unpaid principal balance at twelve percent (12%) per year or the highest
rate permitted by applicable law, if lower, and the Lender shall be entitled to
seek and institute any and all remedies available to it.
     8. Maximum Interest Rate. In no event shall any agreed to or actual
interest charged, reserved or taken by the Lender as consideration for this Note
exceed the limits imposed by applicable law. In the event that the interest
provisions of this Note shall result at any time or for any reason in an
effective rate of interest that exceeds the maximum interest rate permitted by
applicable law, then without further agreement or notice the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Lender in excess of those lawfully collectible as interest shall be applied
against the principal of this Note immediately upon the Lender’s receipt
thereof, with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Lender had
agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments.
     9. Cancellation of Note. Upon (a) the consummation of the Transaction (in
which event the Company shall have no further obligations hereunder), or (b),
the repayment by the Company of all of its obligations hereunder to the Lender,
including, without limitation, the principal amount of this Note, plus accrued
but unpaid interest, the indebtedness evidenced hereby shall be deemed canceled
and paid in full. Except as otherwise required by law or by the provisions of
this Note, payments received by the Lender hereunder shall be applied first
against expenses and indemnities, next against interest accrued on this Note,
and next in reduction of the outstanding principal balance of this Note.
     10. Severability. If any provision of this Note is, for any reason, invalid
or unenforceable, the remaining provisions of this Note will nevertheless be
valid and enforceable and will remain in full force and effect. Any provision of
this Note that is held invalid or unenforceable by a court of competent
jurisdiction will be deemed modified to the extent necessary to make it valid
and enforceable and as so modified will remain in full force and effect.
     11. Amendment and Waiver. This Note may be amended, or any provision of
this Note may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto. The waiver by any such party hereto of a
breach of any provision of this Note shall not operate or be construed as a
waiver of any other breach.

3



--------------------------------------------------------------------------------



 



     12. Successors. Except as otherwise provided herein, this Note shall bind
and inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.
     13. Assignment. This Note shall not be directly or indirectly assignable or
delegable by the Company. The Lender may assign this Note as long as such
assignment complies with the Securities Act of 1933, as amended.
     14. No Strict Construction. The language used in this Note will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party.
     15. Further Assurances. Each party hereto will execute all documents and
take such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.
     16. Notices, Consents, etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (c) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

             
 
  If to Company:   VoIP, Inc.             12330 SW 53rd Street, Suite 712      
  Fort Lauderdale, FL 33330         Attention: Steven Ivester
 
      Telephone:   (954) 434-2000
 
      Facsimile:   (954) 434-4454
 
                with a copy to:   Andrews Kurth LLP         1717 Main Street,
Suite 3700         Dallas, TX 75201         Attention: Ronald L. Brown, Esq.
 
      Telephone:   (214) 659-4469
 
      Facsimile:   (214) 659-4819
 
           
 
  If to the Lender:   WQN, Inc.             14911 Quorum Drive         Suite 140
        Dallas, Texas 75254
 
      Attention:   Chief Executive Officer
 
      Telephone:    
 
           
 
      Facsimile:    
 
           

4



--------------------------------------------------------------------------------



 



             
 
  with a copy to:                 Patton Boggs LLP         2100 Ross Avenue
Suite 3000         Dallas, Texas 75201         Attention: Charles Miller, Esq.  
      Telecopy No.: 214-758-1550         Telephone No.: 214-758-1500

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change. Written confirmation of receipt (x) given by the recipient of such
notice, consent, waiver or other communication, (y) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (z) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (a), (b) or (c) above, respectively.
     17. Remedies, Other Obligations, Breaches and Injunctive Relief. The
Lender’s remedies provided in this Note shall be cumulative and in addition to
all other remedies available to the Lender under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Lender contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the Lender’s right to pursue actual damages for any failure by the Company to
comply with the terms of this Note. No remedy conferred under this Note upon the
Lender is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise. No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof. The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof. Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Lender shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.
     18. Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Texas, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Texas or any
other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Texas. Each party hereby irrevocably
submits to the exclusive jurisdiction of the Dallas County Court sitting in
Dallas County, Texas and the United States Federal District Court for the Fifth
District, for the adjudication of any

5



--------------------------------------------------------------------------------



 



dispute hereunder or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
     19. No Inconsistent Agreements. None of the parties hereto will hereafter
enter into any agreement, which is inconsistent with the rights granted to the
parties in this Note.
     20. Third Parties. Nothing herein expressed or implied is intended or shall
be construed to confer upon or give to any person or entity, other than the
parties to this Note and their respective permitted successor and assigns, any
rights or remedies under or by reason of this Note.
     21. Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR THE LENDER TO LOAN
TO THE COMPANY THE MONIES HEREUNDER, THE COMPANY HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT
AND/OR ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.
     22. Entire Agreement. This Note (including any recitals hereto) set forth
the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.
     23. Security. This Note is secured by that certain Security Agreement, of
even date herewith, between the Company and Lender.
[REMAINDER OF PAGE INTENTIONALY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Note is executed by the undersigned as of the date
hereof.

              VoIP, Inc.
 
       
 
  By:   /s/ Steven Ivester
 
            Name: Steven Ivester     Title: Chief Executive Officer

